DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-34, drawn to a kit to form a drug-eluting spacer for temporary implantation in a knee joint of a patient.
Group II, claim(s) 35-40, drawn to a method.
4.	Inventions/Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a femoral component, a tibial tray component, a first plurality of tibial insert components of a first size, a second plurality of tibial insert components of a second size, and at least one biologically active agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Kim (US PG Pub No. 2015/0012105 A1) discloses a kit to form a drug-eluting spacer for temporary implantation in a knee joint of a patient (Fig. 1), kit comprising:
	a femoral component configured to interface with a femur of the patient (2);
	a tibial tray component having an upper surface, a lower surface opposite the upper surface, and a shaft extending from the lower surface (7), the shaft configured to be positioned axially within a tibia of the patient, the lower surface configured configured to interface with the tibia of the patient (Fig. 1); 
	a first plurality of tibial insert components (6, [0034]) of a first size, each of the first plurality of tibial insert components having an upper surface, a lower surface opposite the upper surface, and a thickness between the upper and lower surfaces (Fig. 1), each of the tibial insert components in the first plurality having a different thickness from any other individual tibial insert component within the first plurality of tibial insert components ([0010], [0011]), the lower surface of each of the the tibial insert components within the first plurality configured to lockingly engage the upper surface of the tibial tray component (Fig. 1, [0047]), the upper surface of each of the the tibial insert components within the first plurality configured to receive the femoral component in an articulating manner (Fig. 1, [0045]); and
	a second plurality of tibial insert components (6, [0034]) of a second size, each of the second plurality of tibial insert components having an upper surface, a lower surface opposite the upper surface, and a thickness between the upper and lower surfaces (Fig. 1), each of the tibial insert components in the second plurality having a different thickness from any other individual tibial insert component within the second plurality of tibial insert components ([0010], [0011]), the lower surface of each of the the tibial insert components within the 
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774